Title: To Thomas Jefferson from Josef de Jaudenes and Josef Ignacio de Viar, 2 October 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas




Muy Señor nuestro
Nueva-York 2. de Octubre de 1793

Con relacion al perverso proyecto contra la Luisiana que tubimos la honrra de comunicar à V. S. en nuestro Oficio de 27. de Agosto ultimo, han salido esta mañana en el Carruage que conduce la mala del Sur los quatro Franceses siguientes Monsr. Lachaise, Charles Delpeau, Malhurin, y Gignoux.
Los mencionados van autorizados por el Ministro de Francia Monsieur Genet para dirixirse à Kentuckey haciendo quantos Proselitas puedan en todo el camino de Americanos, y Franceses por todos los medios que les sea posible, sin pararse en el dinero, pues à este fin van bien provistos de especie, y credito.
En Kentuckey deben embarcarse y por el Ohio, y Mississipi pasar à la Luisiana, y atacar los primeros puestos de aquella Provincia con la Gente que huviesen levantado, y proceder hasta la Nueva-Orleans si les
 
fuese practicable con la ayuda que les debe proporcionar la Esquadra que se halla en los Puertos de los Estados Unidos, y que devuelta de Terranova para donde va à partir, debe pasar à la boca del Mississipi y con Buques pequeños desembarcar Tropas, piezas de Campaña, y demas pertrechos en la expresada Provincia.
Con el mismo objeto nos consta se han ofrecido Comisiones de orden del precitado Ministro à varios Americanos, y quando sepamos de cierto si las han acceptado lo comunicaremos à V. S. con sus nombres.
En atencion à quanto va expuesto, y à que en ello no cabe duda; pasamos à pedir à V. S. informe de todo al Presidente de los Estados Unidos para que con acuerdo à la buena disposicion y amistosa correspondencia que subsiste entre el Rey nuestro Amo, y los Estados Unidos, y arreglado à los principios de Neutralidad que tan sabiamente desea guardar el Govierno de V. S. se sirva dar las ordenes que Juzgase oportunas con la energia, y actividad que requiere el caso para evitar el que los consavidos Franceses revoltosos, seduzcan los animos de los habitantes Americanos, ô de qualquiera otra Nacion en terreno de los Estados Unidos; y se les aprese à los citados, apoderandose de sus Papeles que van en una maleta.
Para este objeto incluimos à V. S. adjuntas las señales de los tres Capatazes en el Idioma Frances mismo en que nos las han dado.
Al mismo tiempo confiamos que los Estados Unidos encargaràn à los Gefes que mandan sus Provincias, y Puestos den avisos à los de las Posesiones de S. M. de qualquiera proyecto que descubriesen contra ellas, y de los medios que adoptasen para ponerlos en execucion, cooperando de igual suerte con sus disposiciones à quanto prescrive la reciproca buena correspondencia la humanidad, el buen orden, y los Dictados de Neutralidad.
Con referencia a esta permitanos V. S. representar contra varios hechos de que hemos sido testigos, y otros de cuyos informes no debemos dudar, que nuestros enemigos los Franceses han practicado, y estan continuando en los Puertos, y terreno de los Estados Unidos sumamente perjudiciales al interes de España, y de algunas de las Potencias sus Aliadas, sinque les sean permitidos por el Tratado entre Francia, y los Estados Unidos.
El Tratado no autoriza à los Franceses à hacer Reclutas en el territorio de los Estados Unidos, y por disposicion del mencionado Monsieur Genet se han hecho, y estan haciendo en esta Ciudad, y es dable suceda lo mismo en varias otras.
El mismo tiene empleado un Bote Americano de Piloto por ciento, y cinquenta Libras al mes que sirve de traerle los avisos de quantos Barcos de las Potencias aliadas se descubren sobre la Costa, para proporcionarle su presa.
Los Buques de Guerra, y Corsarios Franceses entran, y salen à discrecion 
 
de los Puertos de los Estados Unidos, y dan vela tan frequente como les acomoda en sequito de los de sus enemigos conforme lo hemos visto practicar desde que residimos en esta Ciudad sin guardar las quarenta, y ocho horas de espera que son generalmente permitidas en los Puertos neutrales, mientras el Articulo 19. del Tratado solo expresa tomar asilo en los Puertos de los Estados Unidos y proveerse de quanto puedan necesitar en caso de hallarse persequidos del enemigo, desastre û otro caso urgente.
Todos estos acaecimientos Juntamente con el osado proyecto que llevamos referido al principio, son circunstancias tan opuestas al interes de nuestra Nacion y de las Potencias nuestras aliadas, y se apartan de una estrecha neutralidad en terminos, que Juzgamos de nuestra obligacion exponerlas à V. S. para que lo haga al Presidente de los Estados Unidos esperanzados en que se servirà adoptar los medios mas eficazes à fin de precaver los repetidos perjuicios que se siguen à las Potencias aliadas, (y particularmente à la que tenemos la honrra de representar) de los diferentes abusos cometidos por los Franceses, y tolerados en los Estados Unidos. Nuestro Señor gue à V. S. como deseamos. B. 1. mo. de V. S. Su mas recondos. y obedtes. servs.

Josef de Jaudenes Josef Ignacio de Viar



editors’ translation

Our very  dear sir
New York 2 October 1793

In connection with the perverse scheme against Louisiana that we had the honor to communicate to you in our note of 27 August last, this morning in the coach that carries the mails for the South the following four Frenchmen departed: Messrs. Lachaise, Charles Delpeau, Malhurin, and Gignoux.
These persons are under authorization from the French Minister, Monsieur Genet, to head for Kentucky and make as many recruits as they can along the way, of Americans and Frenchmen, by whatever means they may find possible, without consideration of money, for they are well provided with both cash and credit for this purpose.
In Kentucky they are supposed to take ship and go by the Ohio and Mississippi to Louisiana, and to attack the first posts in that province with such forces as they may have raised, and to proceed to New Orleans, should it prove possible, with help they are supposed to receive from the fleet which is stationed in the ports of the United States, and which, back from Newfoundland, must, to reach its destination, continue to the mouth of the Mississippi and with small craft unload troops, field pieces, and other equipment in the aforesaid province.
With the same objective, it is evident to us that commissions have been offered by the aforementioned Minister to several Americans, and when we know if they have accepted them, we shall communicate this to you with their names.
In view of everything we have explained, and the matters about which there is no doubt, we proceed to request that you inform the President of the United
 
States so that he may, in accord with the favorable attitude and friendly relationship that subsists between the King our master and the United States, and in conformity with the principles of neutrality which your government so wisely desires to maintain, be pleased to issue such orders as he may deem appropriate, with the energy and force required by this case, so as to prevent the obviously obstreperous Frenchmen from seducing the spirits of the American inhabitants, or those of any other people on United States soil, and from impressing such persons by taking their papers kept in traveling cases.
To this end we enclose for you descriptions of the three operatives in the French language just as they were given to us.
At the same time, we trust that the United States will instruct the officials in charge of its provinces and posts to warn the authorities in His Majesty’s possessions of any scheme they may uncover against them and the means to be used for its execution, and to cooperate likewise in their actions in accord with the prescriptions of mutually good relations, humaneness, good order, and the rules of neutrality.
With reference to neutrality, permit us to protest against several acts of which we have been witnesses, and others, the reports of which give us no reason to doubt that our enemies the French have carried them out and are continuing to carry them out in ports and territories of the United States, actions extremely harmful to the interests of Spain and certain of her allies, and not allowed under the treaty between France and the United States.
The treaty does not authorize the French to engage in recruiting in United States territory, and by the disposition of the aforementioned Monsieur Genet persons have been recruited, and are being recruited in this city, and it is to be supposed that the same thing is going on in several other cities.
He has himself hired an American pilot boat for one hundred and fifty pounds a month whose function is to bring him reports of whatever ships belonging to the allied powers are to be found along the coast so that he may take them as prizes.
French warships and privateers enter and leave United States ports at will, and put to sea whenever they please in pursuit of their enemies, as we have seen happen since we have been residing in this city, without observing the forty-eight hours of delay generally permitted in neutral ports, whereas Article 19 speaks only of taking asylum in United States ports and of taking on such provisions as may be needed in case of pursuit by the enemy, of a disaster, or of some other urgent situation.
All these events together with the daring scheme we recounted at the beginning are circumstances so contrary to the interests of our nation and those of powers that are our allies, and so depart from a strict neutrality, that we deem it obligatory for us to put them before you so that you may put them before the President of the United States, in the hopes that he will be pleased to take the most effective measures for preventing the repetition of damages to the allied powers (and particularly to the power that we have the honor of representing) caused by the different abuses committed by the French and tolerated in the United States. May Our Lord preserve you as we desire. Respectfully yours, Your most grateful and obedient servants

Josef de Jaudenes
Josef Ignacio de Viar


